CCA 38579. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION BY PROVIDING THE PROPENSITY INSTRUCTION UNDER MILITARY RULE OF EVIDENCE 413 AFTER FAILING TO PERFORM THE REQUIRED ANALYSIS ON THE RECORD AND AFTER THE GOVERNMENT FAILED TO PROVIDE THE REQUIRED NOTICE OF ITS INTENT TO ARGUE PROPENSITY.
The decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for remand to that court for reconsideration of the granted issue in light of United States v. Hills, 75 M.J. 350 (C.A.A.F. 2016).